Case 5:17-cr-00012-LGW-BWC Document 963 Filed 10/09/20 Page 1 of 7




                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By CAsbell at 11:24 am, Oct 09, 2020
Case 5:17-cr-00012-LGW-BWC Document 963 Filed 10/09/20 Page 2 of 7
Case 5:17-cr-00012-LGW-BWC Document 963 Filed 10/09/20 Page 3 of 7
Case 5:17-cr-00012-LGW-BWC Document 963 Filed 10/09/20 Page 4 of 7
Case 5:17-cr-00012-LGW-BWC Document 963 Filed 10/09/20 Page 5 of 7
Case 5:17-cr-00012-LGW-BWC Document 963 Filed 10/09/20 Page 6 of 7
Case 5:17-cr-00012-LGW-BWC Document 963 Filed 10/09/20 Page 7 of 7
